DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The rejection of claims 1, 5, 6, 8-15, and 18 under 35 U.S.C. 103 as being unpatentable over Hu et al. (CN 107799696, with citations from the English equivalent US 2019/0237732) is withdrawn following the applicant’s amendment to claim 1.
The rejection of claims 19 and 20 under 35 U.S.C. 103 as being unpatentable over Hu et al. (CN 107799696, with citations from the English equivalent US 2019/0237732) as applied to claim 1 above, and further in view of Viavattine et al. (US 2013/0149560) is withdrawn following the applicant’s amendment to claim 1.
Hu et al. (CN 107799696, with citations from the English equivalent US 2019/0237732) teach a separator comprising a porous basement membrane and a heat-resistant layer covering containing a temperature-resistant polymer (abstract), wherein the heat-resistant layer may be applied on one side of the porous basement membrane (par.0030).
The high temperature resistant polymer has a melting point not lower than 180oC, for example 200-600oC (par.0026).
The porous membrane may be a polyethylene (PE) membrane (par.0141).
Polyethylene (PE) has a melting point of 110-130oC, as shown in the attached “Polyethylene (PE)”.
The melting points of polyethylene (PE) and high temperature resistant polymer do not meet the limitations of claim 1.
There are no prior art teachings that would motivate one of ordinary skill to modify Hu et al. and obtain the lithium-ion battery in claim 1 of the instant application.
Therefore, claims 1 and 3-20 are allowed.
Claim 2 has been canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722